DETAILED ACTION
This office action is in response to claims filed on 10/08/2021. Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2021, 06/10/2022, 08/11/2022 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the threshold torque".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 17, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al US 20110031922 A1 (Hereinafter “Sakai”).
Regarding Claim 12, Sakai teaches a motor assembly arranged to apply field weakening during a pulsed mode operation ([0043] In the present embodiment, the control circuit 7 uses pulse width modulation (PWM) control to turn the switching devices SW1 to SW6 on/off) of a motor of the assembly when back electromagnetic force (BEMF) of the motor exceeds a supply voltage provided to an inverter that is used to excite the motor (Claim 1, a control circuit controlling the switching devices of the inverter so that the AC electric motor rotates at a designated speed, wherein said control circuit uses field weakening control, which lowers the induced voltage to control the switching devices of the inverter, when the induced voltage generated at the AC electric motor is larger than the power supply voltage supplied by the DC power supply and, on the other hand, uses voltage boosting control, which changes the amount of charging of the capacitor so as to change the voltage applied to the AC electric motor to control the switching devices of the inverter, when the induced voltage is smaller than the power supply voltage).
Regarding Claim 17, Sakai teaches the motor assembly claim 12, wherein the inverter further includes a field weakening module to either (a) apply the field weakening when the BEMF of the motor exceeds the supply voltage provided to the inverter or (b) not apply the field weakening when the BEMF is less than the supply voltage provided to the inverter ([0060], If the power supply voltage is substantially equal to the induced voltage V.sub.E (in operational flow chart shown in FIG. 2, step S104--Yes), the control unit 13 selects field weakening control if the measured current value is larger than a preset predetermined value while selects voltage boosting control if the measured current value is that predetermined value or less).
Regarding Claim 19, Sakai teaches the motor assembly claim 12, wherein the motor is selected from the group including the following types of motors: 
internal permanent magnet motors; 
surface permanent magnet motors, 
induction motors ([0024], the AC electric motor driven by the electric motor drive device is a three-phase synchronous electric motor. However, in another embodiment, the AC electric motor driven by the electric motor drive device may also be a three-phase induction electric motor. Further, in another embodiment, the AC electric motor driven by the electric motor drive device may also be a multi-phase synchronous electric motor or multi-phase induction electric motor other than a three-phase one), 
synchronous reluctance motors ([0024], the AC electric motor driven by the electric motor drive device is a three-phase synchronous electric motor. However, in another embodiment, the AC electric motor driven by the electric motor drive device may also be a three-phase induction electric motor. Further, in another embodiment, the AC electric motor driven by the electric motor drive device may also be a multi-phase synchronous electric motor or multi-phase induction electric motor other than a three-phase one), 
permanent assisted synchronous reluctance motors, 
separately excited induction motors, 
flux switching motors, and 
switch reluctance motors.
Regarding Claim 21, Sakai teaches the motor assembly of claim 12, wherein the motor is capable of reducing the BEMF in response to the field weakening by weakening a magnetic field associated with the motor (Claim 1, a control circuit controlling the switching devices of the inverter so that the AC electric motor rotates at a designated speed, wherein said control circuit uses field weakening control, which lowers the induced voltage to control the switching devices of the inverter, when the induced voltage generated at the AC electric motor is larger than the power supply voltage supplied by the DC power supply and, on the other hand, uses voltage boosting control, which changes the amount of charging of the capacitor so as to change the voltage applied to the AC electric motor to control the switching devices of the inverter, when the induced voltage is smaller than the power supply voltage).

Allowable Subject Matter
Claims 1-11 and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
operating the motor in a pulsed mode if a received torque demand is less than a threshold; and applying field weakening to the motor if back electromagnetic force (BEMF) of the motor is more than a supply voltage applied to a power inverter used to excite the motor.
(a) a first pulsed mode with an inverter used to excite the motor is deactivated during periods between pulses when (i) a torque demand is less than a threshold torque and (ii) back electromagnetic force (BEMF) of the motor is less than a supply voltage provided to the inverter; and (b) a second pulsed mode with the inverter turned activated, but no torque is demanded during periods between pulses when (i) the torque demand is less than a threshold torque and (ii) back electromagnetic force BEMF of the motor is more than the supply voltage provided to the inverter.
Claims 13-16, 18, 20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846